Citation Nr: 1821169	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from July 1965 to January 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing in November 2017. A transcript is of record. In February 2018, VA notified the Veteran that the Board no longer employed the VLJ who had conducted that hearing.  See C.F.R. § 20.707 (2017). The letter also informed the Veteran that if no response was received within 30 days of the date of the letter, he would be deemed to have waived another hearing. See 2/22/2018, Hearing Related. To date, no response has been received.  Therefore, an additional Board hearing is not required.


FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, exposure to herbicides at Ubon Royal Thai Air Force Base (RTAFB) in Thailand has been established based on the competent and credible evidence of record in this case. 

2. The Veteran has a diagnosis of prostate cancer, which is presumed related to his in-service herbicide exposure during his active military service in Thailand.  


CONCLUSION OF LAW

1. The criteria for service connection for prostate cancer, as due to exposure to herbicides, have been met. 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the service connection issue for prostate cancer, the Board is granting the full benefit sought on appeal so any error in the duty to notify or assist is harmless. As such, the Board will proceed with consideration of the Veteran's appeal. 

Legal Criteria and Analysis 

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain specified chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from active service. See 38 U.S.C. §§ 101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C. § 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain diseases, including prostate cancer, will be presumed on the basis of association with certain herbicide agents (e.g., Agent Orange). 38 U.S.C. § 1116; 38 C.F.R. §§3.307(a)(6), 3.309(e). Such presumption, however, requires evidence of actual or presumed exposure to herbicides. Id. 

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VBA Adjudication Manual, M21-1, IV.ii.2.C. VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidence in the Project CHECO Southeast Asia Report: Base Defense in Thailand (CHECO Report). Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the RTAFB at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air bases perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. See M21-1, M21-1, IV.ii.1.H.5.b.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection from some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Thus, presumption is not the sole method for showing causation. 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

Prostate Cancer

The Veteran contends that his prostate cancer is due to exposure to Agent Orange during service in Thailand, among other contentions. 

The Veteran has a diagnosis of prostate cancer. See 10/07/2011, Medical Treatment Record - Non-Government - Prostate Cancer, at p. 2.

The Veteran's service treatment records show that he was stationed at Ubon RTAFB, Thailand in 1968 and 1969. See 4/19/2015, STR-Medical - Ubon, at p. 6; 4/19/2015, STR-Medical - Ubon 1, at p. 4, 7. His DD-214 reflects his military occupational specialty (MOS) was a cook. See 4/19/2015, Certificate of Release - DD214, at p. 2. During his November 2017 hearing, he explained that while his MOS was as a cook, he largely worked in the stockroom. See 11/14/2017, Hearing Transcript, at p. 3, 5. He also delivered food and supplies throughout the base, including to the military police at the perimeter of the base. Id. Additionally, he testified that the supply warehouse was near the perimeter of the base. Id. He explained that he was able to go off base near the river, as well as to other bases. Id. at p. 4. 

The Board finds the Veteran to be both competent and credible in detailing his role as a cook at Ubon RTAFB base in Thailand, and how he may have been exposed to Agent Orange. He has been consistent throughout the period on appeal regarding his role as a cook and his potential for exposure to Agent Orange. Beginning in 2012, and culminating at his hearing in 2017, the Veteran has remained constant in detailing that he worked in a warehouse near the perimeter line, and would regularly bring food to military police near the perimeter. See 1/17/2012, VA 21-4138, at p. 1; 11/09/2012, VA 21-4138; 2/22/2013, VA 21-4138, at p. 1; 4/15/2014, Form 9, 
at p. 1. 
The Board notes that the RO attempted to verify the Veteran's herbicide exposure. In July 2012, a VA memorandum indicated a formal finding of lack of verification of exposure to herbicides while stationed in Thailand. See 7/10/2012, VA Memo. However, the Board is ultimately persuaded by the Veteran's competent and credible testimony describing his in-service experiences. Despite the fact that there is no clear evidence of herbicide exposure due to his Thailand service shown in the record, the Veteran has been consistent in his reported work obligations, which required him to be exposed to the perimeter during his service at the base. His statements are consistent with the circumstances and conditions of his service at the Ubon RTAFB in Thailand during the Vietnam era. 38 U.S.C. § 1154(a).

The evidence of record clearly establishes that the Veteran had service at one of the designated Thailand military bases. He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand. Furthermore, he has provided competent testimony that establishes service near the base perimeter, and the Board finds such testimony to be consistent with the circumstances, places, and types of his service. There is no evidence in the file to doubt these statements and so the Board finds the Veteran's account of herbicide exposure during service to be credible. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Resolving doubt in the Veteran's favor, this evidence establishes on a facts-found basis that the Veteran was exposed to herbicides while serving at Ubon RTAFB. See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b. Given the above, the Board concludes that the Veteran is entitled to presumptions based on exposure to herbicides. See 38 C.F.R. §§ 3.307, 3.309 (2017). 

Because prostate cancer is a condition for which service connection can be granted on a presumptive basis when exposure to herbicides is established, entitlement to service connection for prostate cancer is granted. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for prostate cancer is granted. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


